Filed Pursuant to Rule 424(b)(3) Registration Statement File No. 333-166578 SYNDICATED OFFERING PROSPECTUS (Proposed New Holding Company for Capitol Federal Savings Bank) Up to 195,500,000 Shares of Common Stock $10.00 per Share Capitol Federal Financial, Inc., a newly formed Maryland corporation, is offering up to 195,500,000 shares of common stock for sale at $10.00 per share in connection with the conversion of Capitol Federal Savings Bank MHC from the mutual holding company to the stock holding company form of organization. The shares being offered represent the 71% ownership interest in Capitol Federal Financial currently owned by Capitol Federal Savings Bank MHC.We expect that Capitol Federal Financial, Inc.’s shares of common stock will trade on the Nasdaq Global Select Market under the trading symbol CFFND for a period of 20 trading days following the completion of this stock offering.Thereafter the trading symbol will revert to CFFN.To avoid confusion, we will refer to Capitol Federal Financial in this document as CFF and Capitol Federal Financial, Inc. as Capitol Federal Financial, Inc. We are offering the common stock for sale on a best efforts basis.We must sell a minimum of 144,500,000 shares in order to complete the offering.In addition to the shares we are selling in the offering, we will issue up to 81,620,351 shares of common stock in exchange for the remaining 29% interest in CFF common stock currently held by the public, which will result in those stockholders owning the same percentage of Capitol Federal Financial, Inc. common stock upon completion of the conversion.Capitol Federal Financial, Inc. also intends to contribute $40.0 million in cash to the Capitol Federal Foundation in connection with the conversion. The shares are first being offered in a subscription offering to eligible depositors and tax-qualified employee benefit plans of Capitol Federal Savings Bank as described in this prospectus, who have priority rights to buy all of the shares offered, and in a community offering, with a preference given to residents of the communities served by Capitol Federal Savings Bank and existing stockholders of CFF. Shares of common stock not subscribed for in the subscription and community offerings are being offered in the syndicated offering through a syndicate of broker dealers.Sandler O’Neill & Partners, L.P. is serving as sole book-running manager for the syndicated offering and Keefe, Bruyette & Woods, Inc. is serving as co-manager.Neither Sandler O’Neill & Partners, L.P., Keefe, Bruyette & Woods, Inc., nor any member of the syndicate group is required to purchase any shares of common stock in the offering. Completion of the conversion and the offering is subject to several conditions, including the approval of the plan of conversion and reorganization by a vote of at least a majority of the outstanding shares of CFF common stock, excluding shares held by Capitol Federal Savings Bank MHC.See “Summary – Conditions to Completion of the Conversion.” OFFERING SUMMARY Price:$10.00 per share Minimum Midpoint Maximum Number of shares Gross offering proceeds $ $ $ Estimated offering expenses excluding selling agent commission and expenses $ $ $ Estimated selling agent commissions and expenses(1)(2) $ $ $ Net proceeds $ $ $ Net proceeds per share $ $ $ (1) Includes: (i) fees payable by us to Sandler O’Neill & Partners, L.P. in connection with the subscription and community offerings equal to 0.75% of the aggregate amount of common stock sold in the subscription and community offerings (net of insider purchases and shares purchased by our employee stock ownership plan) or approximately $3,793,500 at the maximum of the offering range, assuming that 30% of the offering is sold in the subscription and community offerings, and (ii) a management fee payable by us of 1.00% of the aggregate dollar amount of the common stock sold in the syndicated offering, 75% of which will be paid to Sandler O’Neill & Partners, L.P. and 25% of which will be paid to Keefe, Bruyette & Woods, Inc., and a selling concession payable by us of 3.50% of the actual purchase price of each share of common stock sold in the syndicated offering, which will be allocated to dealers (including Sandler O’Neill & Partners, L.P. and Keefe, Bruyette & Woods, Inc.) in accordance with the actual number of shares of common stock sold by such dealers, or approximately $61,582,500 at the maximum of the offering range, assuming that 70% of the offering will be sold in the syndicated offering.See “Pro Forma Data” on page 38 and “The Conversion and Offering – Marketing Arrangements” on page 137. (2) If all shares of common stock are sold in the syndicated offering, the maximum selling agent commissions and expenses would be $65,025,000 at the minimum, $76,500,000 at the midpoint, and $87,975,000 at the maximum of the offering range. This investment involves a degree of risk, including the possible loss of principal. Please read “Risk Factors” beginning on page 19. These securities are not deposits or savings accounts and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.None of the Securities and Exchange Commission, the Office of Thrift Supervision, the Federal Deposit Insurance Corporation, or any state securities regulator has approved or disapproved of these securities or determined if this prospectus is accurate or complete.Any representation to the contrary is a criminal offense. S A N D L E R O ’ N E I L L + P A R T N E R S , L .P .K E E F E , B R U Y E T T E & W O O D S The date of this prospectus is July 9, 2010 TABLE OF CONTENTS Page SUMMARY 1 RISK FACTORS 19 SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA OF CFF AND SUBSIDIARY 27 FORWARD-LOOKING STATEMENTS 30 HOW WE INTEND TO USE THE PROCEEDS FROM THE OFFERING 31 OUR POLICY REGARDING DIVIDENDS 33 MARKET FOR THE COMMON STOCK 33 HISTORICAL AND PRO FORMA REGULATORY CAPITAL COMPLIANCE 35 CAPITALIZATION 36 PRO FORMA DATA 38 COMPARISON OF VALUATION AND PRO FORMA DATA WITH AND WITHOUT THE CONTRIBUTION TO THE CHARITABLE FOUNDATION 44 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OFOPERATIONS 45 SUPERVISION AND REGULATION FEDERAL AND STATE TAXATION MANAGEMENT BENEFICIAL OWNERSHIP OF COMMON STOCK SUBSCRIPTIONS BY DIRECTORS AND EXECUTIVE OFFICERS THE CONVERSION AND OFFERING CAPITOL FEDERAL FOUNDATION COMPARISON OF STOCKHOLDERS’ RIGHTS FOR EXISTING STOCKHOLDERS OF CFF RESTRICTIONS ON ACQUISITION OF CAPITOL FEDERAL FINANCIAL, INC. DESCRIPTION OF CAPITAL STOCK OF CAPITOL FEDERAL FINANCIAL, INC. FOLLOWING THE CONVERSION TRANSFER AGENT EXPERTS LEGAL MATTERS WHERE YOU CAN FIND ADDITIONAL INFORMATION INDEX TO CONSOLIDATED FINANCIAL STATEMENTS OF CAPITOL FEDERAL FINANCIAL AND SUBSIDIARY F-1 i SUMMARY The following summary explains the material aspects of the conversion, the offering and the exchange of existing shares of CFF common stock for shares of Capitol Federal Financial, Inc. common stock.It may not contain all of the information that is important to you.Before making an investment decision you should read the remainder of this prospectus carefully, including the consolidated financial statements, the notes to the consolidated financial statements and the section entitled “Risk Factors.” The Companies Capitol Federal Financial, Inc. Capitol Federal Financial, Inc.is a newly formed Maryland corporation that was incorporated in April 2010 to be the successor corporation to CFF upon completion of the conversion.Capitol Federal Financial, Inc. will own all of the outstanding shares of common stock of Capitol Federal Savings Bank upon completion of the conversion.Capitol Federal Financial, Inc.’s executive offices are located at 700 South Kansas Avenue, Topeka, Kansas 66603.Our telephone number at this address is (785) 235-1341. Capitol Federal Savings Bank MHC Capitol Federal Savings Bank MHC is the federally chartered mutual holding company of CFF.Capitol Federal Savings Bank MHC’s principal business activity is the ownership of 52,192,817shares of common stock of CFF, or 71% of the issued and outstanding shares as ofJuly 2, 2010.After the completion of the conversion, Capitol Federal Savings Bank MHC will cease to exist. CFF CFF is a federally chartered stock holding company that owns all of the outstanding common stock of Capitol Federal Savings Bank.At March 31, 2010, CFF had consolidated assets of $8.49 billion, deposits of $4.32 billion and stockholders’ equity of $946.1 million.After the completion of the conversion, CFF will cease to exist, and will be succeeded by Capitol Federal Financial, Inc.As of July 2, 2010, CFF had 73,990,978 shares of common stock issued and outstanding, of which 52,192,817 shares were owned by Capitol Federal Savings Bank MHC.The remaining 21,798,161 shares of CFF common stock outstanding as of that date were held by the public. Capitol Federal Savings Bank Capitol Federal Savings Bank is a federally chartered stock savings bank headquartered in Topeka, Kansas.Capitol Federal Savings Bank was founded in 1893 as a mutual savings institution.In 1999, Capitol Federal Savings Bank converted to stock form and became the wholly owned subsidiary of CFF as part of a mutual holding company reorganization and stock issuance. Capitol Federal Savings Bank provides a full range of retail banking services through its 35 traditional and 10 in-store banking offices serving primarily the metropolitan areas of Topeka, Wichita, Lawrence, Manhattan, Emporia and Salina, Kansas and a portion of the greater Kansas City metropolitan area. Our Business Strategy We are a retail-oriented financial institution dedicated to serving the needs of customers in our market areas. Our commitment is to provide qualified borrowers the broadest possible access to home ownership through our mortgage lending programs and to offer a complete set of personal banking products and services to our customers.We strive to enhance stockholder value while maintaining a strong capital position.To meet these goals, we focus on the following strategies: Portfolio Lending.We are one of the largest originators of one- to four-family loans in the state of Kansas.We have primarily originated these loans for our own portfolio, rather than for sale, and generally we service the loans we originate.We provide retail customers with alternatives for their borrowing needs by offering both fixed- and adjustable-rate products with various terms to maturity and pricing alternatives.We offer special programs to individuals who may be first time home buyers, have low or moderate incomes or may have certain credit risk concerns in order to maximize our ability to deliver home ownership opportunities.Through our marketing efforts, our reputation, pricing and strong relationships with real estate agents, we attract mortgage loan business from walk-in customers, customers that apply online and existing customers.We also purchase from correspondent lenders secured by property primarily located within our market areas and select market areas in Missouri as well as one- to four-family loans from nationwide lenders. Following completion of this offering, we intend to increase our emphasis on purchased one- to four-family loans that meet our underwriting standards. Retail Financial Services.We offer a wide array of deposit products and retail services for our customers.These products include checking, savings, money market, certificates of deposit and retirement accounts.These products and services are provided through a branch network of 45 locations, which include traditional branch and retail store locations, our call center which operates on extended hours, telephone bill payment services and Internet-based transaction services. Cost Control.We are very effective at controlling our costs of operations.Through our technology platform, we are able to centralize our lending and deposit support functions for efficient processing.We have located our branches to serve a broad range of customers through relatively few branch locations.Our average deposit base per traditional branch was $114.8 million at March 31, 2010.This large average deposit base helps to control costs.Our one- to four-family lending strategy and our effective management of credit risk allows us to service a large portfolio of loans at efficient levels because it costs less to service a portfolio of performing loans.For the six months ended March 31, 2010, our efficiency ratio was 42.77%. Asset Quality.We utilize underwriting standards for our lending products that are designed to limit our exposure to credit risk, and we have a portfolio of predominately one- to four-family loans.At March 31, 2010, our ratio of non-performing assets to total assets was 0.48%. Capital Position.Our policy has always been to protect the safety and soundness of Capitol Federal Savings Bank through conservative credit and operational risk management, balance sheet strength and sound operations.The end result of these activities is a capital ratio in excess of the well-capitalized standards set by the Office of Thrift Supervision.We believe that maintaining a strong capital position safeguards the long-term interests of Capitol Federal Savings Bank, CFF and our stockholders. Stockholder Value.We strive to enhance stockholder value while maintaining a strong capital position.One way that we continue to provide returns to stockholders is through our dividend payments.Total dividends declared and paid during fiscal year 2009 were $2.11 per public share.Our cash dividend payout policy is reviewed quarterly by management and the Board of Directors, and the ability to pay dividends under the policy depends upon a number of factors, including CFF’s financial condition and results of operations, Capitol Federal Savings Bank’s regulatory capital requirements, regulatory limitations on Capitol Federal Savings Bank’s ability to make capital distributions to CFF and the amount of cash at CFF.It is management’s and the Board of Directors’ intention to continue to pay regular quarterly dividends upon completion of the conversion, to the extent justified by earnings and the capital needs of Capitol Federal Financial, Inc.See “Our Policy Regarding Dividends.” Interest Rate Risk Management.Changes in interest rates are our primary market risk as our balance sheet is comprised of generally long-term interest-earning assets and generally short-term interest-bearing liabilities.As such, fluctuations in interest rates have a significant impact not only upon our net income but also upon the cash flows related to those assets and liabilities and the market value of our assets and liabilities.In order to maintain acceptable levels of net interest income in varying interest rate environments, we take on a moderate amount of interest rate risk consistent with board policies. 2 Our Current Organizational Structure In 1999, CFF became the mid-tier stock holding company of Capitol Federal Savings Bank, owning 100% of Capitol Federal Savings Bank’s stock, and conducted an initial public offering by selling a minority of CFF’s common stock to the public.The majority of the outstanding shares of common stock of CFF are owned by Capitol Federal Savings Bank MHC, which is a federally chartered mutual holding company with no stockholders. Pursuant to the terms of the Plan of Conversion and Reorganization of Capitol Federal Savings Bank MHC, which is referred to throughout this prospectus as the plan of conversion and reorganization, Capitol Federal Savings Bank will convert from the mutual holding company to the stock holding company corporate structure.As part of the conversion, we are offering for sale in a subscription offering, a community offering and possibly a syndicated offering, the majority ownership interest of CFF that is currently owned by Capitol Federal Savings Bank MHC.In addition, we intend to make a cash contribution to our existing charitable foundation.Upon completion of the conversion, Capitol Federal Savings Bank MHC will cease to exist, and we will complete the transition from partial to full public stock ownership.In addition, as part of the conversion, existing public stockholders of CFF will receive shares of common stock of Capitol Federal Financial, Inc. in exchange for their shares of CFF common stock pursuant to an exchange ratio that maintains their same percentage ownership in Capitol Federal Financial, Inc. (excluding any new shares purchased by them in the offering and their receipt of cash in lieu of fractional exchange shares) they had in CFF immediately prior to the completion of the conversion and offering. The following diagram shows our current organizational structure: 3 Our Organizational Structure Following the Conversion After the conversion and offering are completed, we will be organized as a fully public stock holding company, as follows: Reasons for the Conversion and the Offering Our primary reasons for converting and raising additional capital through the offering are: ● to eliminate some of the uncertainties associated with proposed financial regulatory reforms which are expected to result in changes to our primary bank regulator and holding company regulator as well as changes in regulations applicable to us, including, but not limited to, capital requirements, payment of dividends and conversion to full stock form; ● the stock holding company structure is a more familiar form of organization, which we believe will make our common stock more appealing to investors, and will give us greater flexibility to access the capital markets through possible future equity and debt offerings, although we have no current plans, agreements or understandings regarding any additional securities offerings; ● to improve the liquidity of our shares of common stock and provide more flexible capital management strategies; and ● to finance, where opportunities are presented, the acquisition of financial institutions or their branches or other financial service companies primarily in, or adjacent to, our market areas, although we do not currently have any understandings or agreements regarding any specific acquisition transaction. Terms of the Offering We are offering between 144,500,000 and 195,500,000 shares of common stock to eligible depositors and borrowers of Capitol Federal Savings Bank, to our employee stock ownership plan, and, to the extent shares remain available, to natural persons residing in the counties and metropolitan statistical areas in which we have offices, to our existing public stockholders and to the general public.Unless the number of shares of common stock to be offered is increased to more than 195,500,000 shares or decreased to fewer than 144,500,000 shares, or the offering is extended beyond September 24 , 2010, purchasers will not have the opportunity to modify or cancel their stock orders once submitted.If the offering is extended beyond September 24 , 2010, we will resolicit purchasers, and you will have the opportunity to maintain, change or cancel your order.If you do not provide us with a written indication of your intent, your order will be canceled and your funds will be returned to you, with interest and any deposit account withdrawal authorizations will be canceled.If there is a change in the offering range, we will promptly return all funds with interest, and all subscribers will be provided with updated information and given the opportunity to place a new order. 4 The purchase price of each share of common stock to be offered for sale in the offering is $10.00.All investors will pay the same purchase price per share.Investors will not be charged a commission to purchase shares of common stock in the offering.Sandler O’Neill & Partners, L.P., our marketing agent in the offering, will use its best efforts to assist us in selling shares of our common stock, but is not obligated to purchase any shares of common stock in the offering. Shares of our common stock not purchased in the subscription offering or the community offering will be offered for sale to the general public in a syndicated offering through a syndicate of selected dealers.We may begin the syndicated offering at any time following the commencement of the subscription offering.Sandler O’Neill & Partners, L.P. is acting as sole book-running manager and Keefe, Bruyette & Woods, Inc. is acting as co-manager for the syndicated offering, which is also being conducted on a best efforts basis.Neither Sandler O’Neill & Partners, L.P., Keefe, Bruyette & Woods, Inc.nor any other member of the syndicate is required to purchase any shares in the syndicated offering. How We Determined the Offering Range, the Exchange Ratio and the $10.00 Per Share Stock Price The offering range and exchange ratio are based on an independent appraisal of the estimated market value of Capitol Federal Financial, Inc., assuming the conversion, the exchange and the offering are completed and the charitable foundation is funded with a cash contribution.RP Financial, LC. is an appraisal firm experienced in appraisals of financial institutions.RP Financial, LC. has estimated that, as of May 28, 2010, this estimated pro forma market value was $2.41 billion which was a reduction from the value determined as of April 16, 2010, due to a decline in the market value of the appraisal peer group. The valuation was updated in accordance with Office of Thrift Supervision regulations.Based on theregulations, the market value is the midpoint of a range with a minimum of $2.05 billion and a maximum of $2.77 billion.Based on this valuation, the regulatory established range, the 71% ownership interest of Capitol Federal Savings Bank MHC being sold in the offering and the $10.00 per share price, the number of shares of common stock being offered for sale by Capitol Federal Financial, Inc. will range from 144,500,000 shares to 195,500,000 shares.The $10.00 per share price was selected primarily because it is the price most commonly used in mutual-to-stock conversions of financial institutions.The exchange ratio will range from 2.7686 shares at the minimum of the offering range to 3.7457shares at the maximum of the offering range in order to preserve the existing percentage ownership of public stockholders of CFF in Capitol Federal Financial, Inc. (excluding any new shares purchased by them in the offering and their receipt of cash in lieu of fractional exchange shares). The independent appraisal is based primarily on CFF’s financial condition and results of operations, the pro forma impact of the additional capital raised by the sale of shares of common stock in the offering, and an analysis of a peer group of 10 publicly traded savings bank and thrift holding companies that RP Financial, LC. considered comparable to Capitol Federal Financial, Inc.The appraised value is not the same as the current book value or the current fair value of CFF, primarily because it reflects the net proceeds to be received in the offering.See “The Conversion and Offering—Stock Pricing and Number of Shares to be Issued” for a complete discussion of the valuation methodology used by RP Financial, LC. in determining the pro forma market value of Capitol Federal Financial, Inc. The appraisal peer group consists of the following companies.Total assets are as of March 31, 2010. 5 Company Name and Ticker Symbol Exchange Headquarters Total Assets (in millions) Washington Federal, Inc. (WFSL) NASDAQ Seattle, WA $ NewAlliance Bancshares (NAL) NYSE New Haven, CT $ Flushing Financial Corp. (FFIC) NASDAQ Lake Success, NY $ Dime Community Bancshares (DCOM) NASDAQ Brooklyn, NY $ TrustCo Bank Corp NY (TRST) NASDAQ Glenville, NY $ Bank Mutual Corp. (BKMU) NASDAQ Milwaukee, WI $ First Financial Holding Inc. (FFCH) NASDAQ Charleston, SC $ Provident NY Bancorp, Inc. (PBNY) NASDAQ Montebello, NY $ Brookline Bancorp, Inc. (BRKL) NASDAQ Brookline, MA $ Danvers Bancorp, Inc. (DNBK) NASDAQ Danvers, MA $ The independent appraisal does not indicate actual market value.Do not assume or expect that the estimated pro forma market value as indicated above means that, after the offering, the shares of our common stock will trade at or above the $10.00 purchase price. The following table presents a summary of selected pricing ratios for the peer group companies and Capitol Federal Financial, Inc. (on a pro forma basis).The pricing ratios are based on earnings and other information as of and for the twelve months ended March 31, 2010, stock price information as of May 28, 2010, as reflected in RP Financial, LC.’s appraisal report, dated May 28, 2010, and the number of shares outstanding as described in “Pro Forma Data.”Compared to the average pricing of the peer group, our pro forma pricing ratios at the maximum of the offering range indicated a premium of 83.6% on a price-to-core earnings basis and a discount of 23.0% on a price-to-tangible book value basis. Price-to-core- earnings multiple(1) Price-to-tangible book value ratio Capitol Federal Financial, Inc. (on a pro forma basis, assuming completion of the conversion) Minimum x % Midpoint x % Maximum x % Valuation of peer group companies, as of May 28, 2010 Average x % Median x % Information is derived from the RP Financial, LC. appraisal report and is based upon estimated core earnings for the twelve months ended March 31, 2010.These ratios are different from the ratios in “Pro Forma Data.” Our Board of Directors, in reviewing and approving the independent appraisal, considered the range of price-to-core earnings multiples and the range of price-to-tangible book value ratiosbased upon the numberof shares of common stock to be sold in the offering, and did not consider one valuation approach to be more important than the other.The estimated appraised value and the resulting discounts and premiums took into consideration the potential financial impact of the offering, the contribution to the charitable foundation and the repayment of junior subordinated debentures (debentures). The independent appraisal also reflects the cash contribution to the Capitol Federal Foundation.The cash contribution to the charitable foundation will reduce our estimated pro forma market value.See “Comparison of Valuation and Pro Forma Data With and Without the Contribution to the Charitable Foundation.” 6 RP Financial, LC. willreconfirm the independent appraisal prior to the completion of the conversion.If the estimated appraised value changes to either below $2.05billion or above $2.77billion, then, after consulting with the Office of Thrift Supervision, we may: terminate the offering and promptly return all funds; set a new offering range, promptly return all funds and give all subscribers updated information and the opportunity to place a new order; or take such other actions as may be permitted by the Office of Thrift Supervision and the Securities and Exchange Commission.See “The Conversion and Offering - Stock Pricing and Number of Shares to be Issued.” The Exchange of Existing Shares of CFF Common Stock At the conclusion of the conversion, shares held by existing stockholders of CFF will be canceled and exchanged for shares of common stock of Capitol Federal Financial, Inc.The number of shares of common stock received will be based on an exchange ratio determined as of the conclusion of the conversion, which will depend upon the number of shares sold in the offering and the percentage of CFF common stock then held by the public.The number of shares received will not be based on the market price of our currently outstanding shares.Instead, the exchange ratio will ensure that existing public stockholders of CFF will retain the same percentage ownership of our organization after the offering, exclusive of their purchase of any additional shares of common stock in the offering and their receipt of cash in lieu of fractional exchange shares.In addition, if options to purchase shares of CFF common stock are exercised before consummation of the conversion, there will be an increase in the percentage of shares of CFF held by public stockholders, an increase in the number of shares of common stock issued to public stockholders in the share exchange and a decrease in the exchange ratio. The following table shows how the exchange ratio will adjust, based on the number of shares of common stock issued in the offering and the shares of CFF common stock issued and outstanding as of March 31, 2010.The table also shows the number of whole shares of Capitol Federal Financial, Inc. common stock a hypothetical owner of CFF common stock would receive in exchange for 100 shares of CFF common stock owned at the completion of the conversion, depending on the number of shares of common stock sold in the offering. New Shares to be Sold in This Offering New Shares to be Exchanged for Existing Shares of CFF Total Shares of Common Stock to be Outstanding After the Offering Exchange Ratio New Shares That Would be Received for 100 Existing Shares Amount Percent Amount Percent Minimum % % Midpoint % % Maximum % % No fractional shares of Capitol Federal Financial, Inc. common stock will be issued to any public stockholder of CFF.For each fractional share that would otherwise be issued to a stockholder who holds a stock certificate, Capitol Federal Financial, Inc. will pay in cash an amount equal to the product obtained by multiplying the fractional share interest to which the holder would otherwise be entitled by the $10.00 per share purchase price of the common stock in the offering. Outstanding options to purchase shares of CFF common stock will convert into and become options to purchase shares of Capitol Federal Financial, Inc. common stock.The number of shares of common stock to be received upon exercise of these options will be determined pursuant to the exchange ratio.The aggregate exercise price, duration and vesting schedule of these options will not be affected by the conversion.At March 31, 2010, there were 412,931 outstanding options to purchase shares of CFF common stock, 309,731 of which have vested.Such options will be converted into options to purchase 1,143,240 shares of common stock at the minimum of the offering range and 1,546,715 shares of common stock at the maximum of the offering range.Because Office of Thrift Supervision regulations prohibit us from repurchasing our common stock during the first year following the conversion unless compelling business reasons exist, we may use authorized but unissued shares to fund option exercises that occur during the first year following the conversion.If all existing options were exercised for authorized but unissued shares of common stock following the conversion, stockholders would experience dilution of approximately 0.51% at the minimum and maximum of the offering range. 7 How We Intend to Use the Proceeds From the Offering Assuming we sell 195,500,000shares of common stock in the stock offering, equal to the maximum of the offering range, and we have net proceeds of $1.88billion, we intend to distribute the net proceeds as follows: ● $941.8 million (50.0% of the net proceeds) will be invested in Capitol Federal Savings Bank; ● $78.2million (4.2% of the net proceeds) will be loaned by Capitol Federal Financial, Inc. to the employee stock ownership plan to fund its purchase of our shares of common stock; ● $40.0million (2.1% of the net proceeds) will be contributed by Capitol Federal Financial, Inc.to the Capitol Federal Foundation; ● $53.6 million (2.8% of the net proceeds) will be used by Capitol Federal Financial, Inc. to repay outstanding debentures; and ● $770.0million (40.9% of the net proceeds) will be retained by Capitol Federal Financial, Inc. We may use the funds that we retain for investments, to pay cash dividends, to repurchase shares of common stock and for other general corporate purposes.Capitol Federal Savings Bank may use the proceeds it receives to support increased lending, including one- to four-family loan purchases, and other products and services.The net proceeds retained also may be used for future business expansion through acquisitions of banks, thrifts and other financial services companies, and opening or acquiring branch offices.We have no current arrangements or agreements with respect to any such acquisitions.Initially, a substantial portion of the net proceeds will be invested in short-term investments and mortgage-backed securities consistent with our investment policy. Please see “How We Intend to Use the Proceeds from the Offering” for more information on the proposed use of the proceeds from the offering. Our Dividend Policy During the three months ended March 31, 2010, CFF paid a quarterly cash dividend of $0.50 per share, which equals $2.00 per share on an annualized basis. In addition, we generally declare and pay a year-end cash dividend if we have sufficient earnings as determined by our Board of Directors.After the conversion, we intend to continue to pay cash dividends on a quarterly basis, although at a reduced level per share. It is currently anticipated that the dividend yield will be 3.0%, based on the $10.00 per share offering price.We intend to continue our prior practice of paying a special year-end dividend when earnings are sufficient to support the special dividend payment.We expect that the timing of quarterly and special dividend payments will be consistent with our current practice. The dividend rate and the continued payment of dividends also will depend on a number of factors, including our capital requirements, our financial condition and results of operations, tax considerations, statutory and regulatory limitations, and general economic conditions. No assurance can be given that we will continue to pay dividends or that they will not be reduced or eliminated in the future. See “Selected Consolidated Financial and Other Data of CFF and Subsidiary” and “Market for the Common Stock” for information regarding our historical dividend payments. Purchases and Ownership by our Executive Officers and Directors We expect our directors, executive officers and their associates to purchase approximately 205,000 shares of common stock in the offering.The purchase price paid by them will be the same $10.00 per share price paid by all other persons who purchase shares of common stock in the offering.After the conversion, as a result of purchases in the offering and the shares they will receive in exchange for shares of CFF common stock that they 8 currently own, our directors and executive officers, together with their associates, are expected to beneficially own approximately 5,460,090 and 7,314,728 shares of common stock, or 2.67% and 2.64% of our total outstanding shares of common stock, at the minimum and the maximum of the offering range, respectively. Benefits to Management and Potential Dilution to Stockholders Resulting from the Conversion Employee Stock Ownership Plan.Our tax-qualified employee stock ownership plan expects to purchase up to 4.0% of the shares of common stock we sell in the offering, or 7,820,000 shares of common stock assuming we sell the maximum number of shares proposed to be sold.When these shares are combined with the existing shares owned by the employee stock ownership plan, the plan will own approximately 6.2% of the shares outstanding following the conversion.We reserve the right to purchase shares of common stock in the open market following the offering in order to fund all or a portion of the employee stock ownership plan.Assuming the employee stock ownership plan purchases 7,820,000 shares in the offering, 4.0% of the maximum of the offering range, we will recognize additional compensation expense, after tax, of approximately $1.6 million annually over a 30-year period, assuming the loan to the employee stock ownership plan has a 30-year term and an interest rate equal to the prime rate as published in The Wall Street Journal, and the shares of common stock have a fair market value of $10.00 per share for the full 30-year period.If, in the future, the shares of common stock have a fair market value greater or less than $10.00, the compensation expense will increase or decrease accordingly.We also reserve the right to have the employee stock ownership plan purchase more than 4.0% of the shares of common stock sold in the offering if necessary to complete the offering at the minimum of the offering range. Stock-Based Incentive Plan.We also intend to implement a new stock-based incentive plan no earlier than six months after completion of the conversion.Stockholder approval of this plan will be required.The stock-based incentive plan may reserve a number of shares up to 2.0% of the shares of common stock sold in the offering, or up to 3,910,000shares of common stock at the maximum of the offering range, for awards of restricted stock to key employees and directors, at no cost to the recipients, subject to adjustment as may be required by Office of Thrift Supervision regulations or policy to reflect restricted stock awards previously made by CFF.If the shares of common stock awarded under the stock-based incentive plan come from authorized but unissued shares of common stock, stockholders would experience dilution of up to approximately 1.39% in their ownership interest in Capitol Federal Financial, Inc.The stock-based incentive plan may also reserve a number of shares equal to up to 5.0% of the shares of common stock sold in the offering, or up to 9,775,000shares of common stock at the maximum of the offering range, for issuance pursuant to grants of stock options to key employees and directors, subject to adjustment as may be required by Office of Thrift Supervision regulations or policy to reflect stock options previously granted by CFF.If the shares of common stock issued upon the exercise of options come from authorized but unissued shares of common stock, stockholders would experience dilution of up to 3.41% in their ownership interest in Capitol Federal Financial, Inc.Restricted stock awards and stock option grants made pursuant to a plan implemented within twelve months following the completion of the conversion and the offering would be subject to Office of Thrift Supervision regulations, including a requirement that stock awards and stock options vest over a period of not less than five years.If the stock-based incentive plan is adopted more than one year after the completion of the conversion, awards of restricted stock or grants of stock options under the plan would not be subject to regulatory vesting requirements.We intend to fund the stock-based incentive plan through open market purchases rather than through the issuance of authorized but unissued shares of common stock, subject to future market conditions and regulatory limitations described below.For a description of our current stock-based incentive plans, see “Management - Compensation Discussion and Analysis” and “Note 10 of the Notes to Consolidated Financial Statements.” The following table summarizes the number of shares of common stock and the aggregate dollar value of grants that are expected under the new stock-based incentive plan as a result of the conversion.The table also shows the dilution to stockholders if all such shares are issued from authorized but unissued shares, instead of shares purchased in the open market.A portion of the stock grants shown in the table below may be made to non-management employees. 9 Number of Shares to be Granted or Purchased(1) Value of Grants(2) At Minimum of Offering Range At Maximum of Offering Range As a Percentage of Common Stock to be Sold in the Offering Dilution Resulting From Issuance of Shares for Stock-Based Incentive Plans(3) At Minimum of Offering Range At Maximum of Offering Range (Dollars in thousands) Employee stock ownership plan % NA % $ $ Restricted stock awards % Stock options % Total % % $ $ The table assumes that the stock-based incentive plan awards a number of options and restricted stock equal to 5.0% and 2.0% of the shares of common stock sold in the offering, respectively. The actual value of restricted stock awards will be determined based on their fair value as of the date grants are made.For purposes of this table, fair value for stock awards is assumed to be the same as the offering price of $10.00 per share.The fair value of stock options has been estimated at $2.43per option using the Black-Scholes option pricing model with the following assumptions: a grant-date share price and option exercise price of $10.00; an expected option life of 10 years; a dividend yield of 3.0%; an interest rate of 3.84%; and a volatility rate of 23.90%.The actual value of option grants will be determined by the grant-date fair value of the options, which will depend on a number of factors, including the valuation assumptions used in the option pricing model ultimately adopted. Represents the dilution of stock ownership interest.No dilution is reflected for the employee stock ownership plan because these shares are assumed to be purchased in the offering. We may fund our plans through open market purchases, as opposed to new issuances of common stock; however, if any options previously granted under our existing equity incentive plan are exercised during the first year following completion of the offering, they will be funded with newly issued shares since Office of Thrift Supervision regulations do not permit us to repurchase our shares during the first year following the completion of this offering except to fund the grants of restricted stock under the stock-based incentive plan or, with prior regulatory approval, under extraordinary circumstances.The Office of Thrift Supervision has previously advised that the exercise of outstanding options and cancellation of treasury shares in the conversion will not constitute an extraordinary circumstance or a compelling business purpose for satisfying this test. The following table presents information as of March 31, 2010 regarding our existing employee stock ownership plan, our existing equity incentive plan, our proposed employee stock ownership plan purchases and our proposed stock-based incentive plan.The table below assumes that 277,120,351 shares are outstanding after the offering, which includes the sale of 195,500,000 shares in the offering at the maximum of the offering range, and the issuance of shares in exchange for shares of CFF common stock using an exchange ratio of 3.7457.It also assumes that the value of the stock is $10.00 per share. 10 Percentage of Shares Outstanding Existing and New Stock-Based Estimated Value of After the Incentive Plans Participants Shares Shares Conversion Existing employee stock ownership plan Employees 9,317,425 $ % New employee stock ownership plan Employees Total employee stock ownership plan Employees Existing shares of restricted stock Directors, Officers and Employees 593,645 New shares of restricted stock Directors, Officers and Employees Total shares of restricted stock Directors, Officers and Employees Existing stock options Directors, Officers and Employees 4,706,082 New stock options Directors, Officers and Employees 23,753,250 Total stock options Directors, Officers and Employees Total of stock-based incentive plans $ 13.03 % As of March 31, 2010, CFF’s existing employee stock ownership plan held 2,487,499 shares, of which 1,680,943 shares have been allocated. Represents shares of restricted stock authorized for grant under our existing equity incentive plan. The actual value of restricted stock awards will be determined based on their fair value as of the date grants are made. For purposes of this table, fair value is assumed to be the same as the offering price of $10.00 per share. Represents shares underlying options authorized for grant under our existing equity incentive plan. The fair value of stock options to be granted under the new stock-based incentive plan has been estimated based on an index of publicly traded thrift institutions at $2.43 per option using the Black-Scholes option pricing model with the following assumptions; exercise price, $10.00; trading price on date of grant, $10.00; dividend yield, 3.0%; expected life, 10 years; expected volatility, 23.90%; and interest rate, 3.84%. The value of the restricted shares awarded under the stock-based incentive plan will be based on the market value of our common stock at the time the shares are awarded.The stock-based incentive plan is subject to stockholder approval, and cannot be implemented until at least six months after completion of the offering.The following table presents the total value of all restricted stock that would be available for award and issuance under the new stock-based incentive plan, assuming the market price of our common stock ranges from $8.00 per share to $14.00 per share. Value of Grants 2,890,000 Shares Awarded at Minimum of 3,400,000 Shares Awarded at Midpoint of 3,910,000 Shares Awarded at Maximum of Share Price Range Range Range $8.00 $ $ $ 10.00 12.00 14.00 The grant-date fair value of the options granted under the new stock-based incentive plan will be based in part on the price of shares of common stock of Capitol Federal Financial, Inc. at the time the options are granted.The value will also depend on the various assumptions used in the option pricing model ultimately adopted.The following table presents the total estimated value of the options to be available for grant under the stock-based incentive plan, assuming the market price and exercise price for the stock options are equal and the range of market prices for the shares is $8.00 per share to $14.00 per share. 11 Value of Grants Exercise Price Option Value Options at Minimum of Range Options at Midpoint of Range Options at Maximum of Range $ 8.00 $ The tables presented above are provided for informational purposes only.Our shares of common stock may trade below $10.00 per share.Before you make an investment decision, we urge you to read this entire prospectus carefully, including, but not limited to, the section entitled “Risk Factors” beginning on page 19 . Limits on How Much Common Stock You May Purchase The minimum number of shares of common stock that may be purchased in the offering is 25. The maximum number of shares of common stock that may be purchased by a person or persons exercising subscription rights through a single qualifying deposit account held jointly is 7,000,000shares.If any of the following persons purchase shares of common stock, their purchases, in all categories of the offering combined, when aggregated with your purchases, cannot exceed 7,000,000 shares ($70.0 million) of common stock: ● your spouse or relatives of you or your spouse living in your house; ● companies, trusts or other entities in which you are a trustee, have a controlling beneficial interest or hold a senior position; or ● other persons who may be your associates or persons acting in concert with you. In addition to the above purchase limitations, there is an ownership limitation for stockholders other than our employee stock ownership plan.Shares of common stock that you purchase in the offering individually and together with persons described above, plus any shares you and they receive in exchange for existing shares of CFF common stock, may not exceed 5% of the total shares of common stock to be issued and outstanding after the completion of the conversion and offering. Subject to Office of Thrift Supervision approval, we may increase or decrease the purchase and ownership limitations at any time.In the event that the maximum purchase limitation is increased to 5% of the shares sold in the offering, this limitation may be further increased to 9.99%, provided that orders for Capitol Federal Financial, Inc. common stock exceeding 5% of the shares sold in the offering shall not exceed in the aggregate 10% of the total shares sold in the offering. See the detailed description of purchase limitations and definitions of acting in concert and associate in “The Conversion and Offering — Additional Limitations on Common Stock Purchases.” Steps We May Take if We Do Not Receive Orders for the Minimum Number of Shares If we do not receive orders for at least 144,500,000 shares of common stock in the subscription, community and/or syndicated offering, we may take the following steps in order to issue the minimum number of shares of common stock in the offering range: ● increase the purchase and ownership limitations; and/or ● seek regulatory approval to extend the offering beyond September 24 , 2010, provided that any such extension will require us to resolicit subscriptions received in the subscription and community offerings. 12 Alternatively, we may terminate the offering, return funds with interest and cancel deposit account withdrawal authorizations. Conditions to Completion of the Conversion The Office of Thrift Supervision has conditionally approved the plan of conversion and reorganization; however, this approval does not constitute a recommendation or endorsement of the plan of conversion and reorganization by that agency. We cannot complete the conversion unless: ●
